Exhibit 10.22
 


 


 
15 January, 2015
 


 
POWIN CORPORATION
 
 
and


 
POWIN ENERGY CORPORATION


 
and


 
SF SUNTECH INC.
 


 


 
 
 
 
 AMMENDMENT AGREEMENT
 
 



 
1

--------------------------------------------------------------------------------

 
 
THIS  AMENDMENT AGREEMENT is made on 15 January, 2015.
 
BETWEEN:


(1)
Powin Corporation, a corporation incorporated under the laws of the State of
Nevada, USA, whose principal place of business is at 20550 SW 115th Ave.,
Tualatin, OR97062, in the State of Oregon, USA (Powin Corp);



(2)
Powin Energy Corporation, a corporation incorporated under the laws of the State
of Oregon, USA, whose principal place of business is at 20550 SW 115th Ave.,
Tualatin, OR97062, in the State of Oregon, USA (the Issuer); and



(3)
SF Suntech Inc., a corporation incorporated under the laws of the State of
Delaware, whose correspondence address is at 660, Hansen Way, Palo Alto, CA
94304 (the Investor).



 
WHEREAS:
 
(A)
Powin Corp, the Issuer and the Investor entered into a subscription agreement on
7 August, 2014 (the “Subscription Agreement”) and a Supplemental Agreement on 27
August, 2014.

 
(B)
The parties of the Subscription Agreement intend to amend certain terms of the
Subscription Agreement (as supplemented by the Supplemental Agreement) pursuant
to the terms and conditions of this Amendment Agreement.

 
 
IT IS AGREED as follows:
 
1.
DEFINITION AND INTERPRETATION

 
1.1
Definitions

 
Terms defined in the Subscription Agreement shall, unless otherwise defined in
this Amendment Agreement or a contrary intention appears, bear the same meaning
when used in this Amendment Agreement and the following terms shall have the
following meanings:
 
"Supplemental Agreement" means the Supplemental Agreement dated 27 August, 2014;
 
“Amendment Agreement” means this Amendment Agreement; and
 
"Party" or "Parties" means a party or party to this Supplemental Agreement.
 
1.2
Interpretation

 
The provisions of clause 1.2 of the Subscription Agreement shall also apply to
this Amendment Agreement but references to clauses are to clauses of this
Amendment Agreement unless otherwise specified.
 
2.
AMENDMENT

 
2.1
In consideration of the mutual covenants contained herein, the Parties agree to
make the following amendments to the Subscription Agreement:

 
 
2

--------------------------------------------------------------------------------

 
 
2.2
The definition of "Closing Date" in clause 1.1 of the Subscription Agreement
shall be deleted in its entirety and replaced as follows:

 
"Closing Date means the date of Closing, which, subject to the satisfaction of
all of the Conditions, shall be 27 February, 2015, or on such other date as the
Parties may agree;"


2.3
The definition of "Long Stop Date" in clause 1.1 of the Subscription Agreement
shall be deleted in its entirety and replaced as follows:

 
"Long Stop Date means 27 February, 2015 (or such later date as may be agreed
between the Parties);"


2.4
A new definition of "First Deposit" shall be added to clause 1.1 of the
Subscription Agreement as follows:

 
"First Deposit means the amount of US$3,000,000 paid by the investor to the
issuer pursuant to the Supplemental Agreement;”
 
2.5
A new definition of “Second Deposit” shall be added to clause 1.1 of the
Subscription Agreement as follows:

 
“Second Deposit has the meaning given to it in clause 3.3;"
 
2.6
A new clause 3.3 shall be added to the Subscription Agreement as follows:

 

 
"3.3 
Second Deposit

 
 
3.3.1
On or before 16 January, 2015 PST, the Investor shall pay $2,000,000 (USD) (the
"Second Deposit") to the Issuer by way of telegraphic transfer to the following
bank account of the Issuer:

 
Account number: 2281951026
International Swift code: WFBIUS6S
Domestic swift code: 121000248
Wells Fargo Bank, N.A.
Bank address: 420 Montgomery, San Francisco CA 94104
Beneficiary name: Powin Energy Corporation
Beneficiary address: 20550 SW 115th Avenue, Tualatin, OR 97062
 
 
3.3.2
The Second Deposit shall be non-refundable in accordance with the provisions of
this clause 3.3.2, shall not be interest bearing and, if the Second Deposit is
timely made on or before January 16, 2015, then, from the date of this Amendment
Agreement until 27 February, 2015, Issuer shall not seek or solicit any
investment in the Issuer in any form of equity or instrument convertible into
equity from any potential other investors.

 
 
3.3.3
The Second Deposit in in paragraph 3.3.2 shall be used solely for the business
purposes of the Issuer and the Issuer shall seek the prior written approval from
the Investor by submitting to the Investor a detailed expense itemization before
any amount comprised in the Second Deposit is used or withdrawn, which timely
approval by the Investor shall not be unreasonably withheld.

 
 
3

--------------------------------------------------------------------------------

 
 
 
3.3.4
In the event the Investor fails to make the Second Deposit in subparagraph 3.3.1
on or before 16 January, 2015; then the First Deposit made on 29 August, 2014
shall be forfeited to the Issuer as liquidated damages and the Subscription
Agreement and the Supplemental Agreement shall be null and void and be of no
further legal effect and the Issuer shall be immediately free to seek investment
from other potential investors.

 
 
3.3.5
In the event the Investor makes the Second Deposit on or before 16 January, 2015
but fails to close the $20,000,000(USD) balance on or before 27 February, 2015
PST, but invests at least another $7,500,000 (USD) wired to the Issuer on or
before 27 February, 2015 PST, then Investor shall receive 2,143 common shares of
the Issuer (the pro rata amount (i.e. one-half) of the agreed upon 4,286 common
shares for an investment in the Issuer of $25,000,000 (USD)) in full settlement
of the Investor’s failure to pay the full $25,000,000 (USD) agreed to be
invested in the Issuer by the Investor; provided, however, in the event that the
Investor fails to make another $7,500,000 (USD) investment in the Issuer on or
before 27 February, 2015, then, in that event, the First Deposits and the Second
Deposit shall be deemed liquidated damages and the Subscription Agreement and
the Supplemental Agreement shall be null and void and be of no further legal
effect and the Issuer shall be free to seek investment immediately from any and
all other potential investors.

 
 
3.3.6
If Closing takes place in accordance with clause 4, the First Deposit and Second
Deposit shall be applied in full towards the payment of the Firm Share Price."

 
2.7
Clause 4.4 of the Subscription Agreement shall be deleted in its entirety and
replaced as follows:

 
"At the Closing and the Option Closing (if any), the Investor shall, against
compliance by the Issuer of its obligations set out in clause 4.2 or 4.3 (as the
case may be), transfer by wire transfer to a bank account to be notified in
writing by the Issuer to the Investor not later than three days prior to the
Closing Date or the Option Closing Date, as applicable, the funds representing
the Firm Share Price (less the First Deposit and the Second Deposit) or Option
Share Price, as the case may be, and, at Closing, deliver to Powin Corporation
the original of the Shareholders' Agreement duly executed by the Investor."
 
3.
CONTINUATION

 
3.1
This Amendment Agreement is supplemental to, and shall be construed as one with,
the Subscription Agreement and the Supplemental Agreement.

 
3.2
Except as varied by the terms of this Amendment Agreement, the Subscription
Agreement will remain in full force and effect and any reference to the
Subscription Agreement or to any provision of the Subscription Agreement will be
construed as a reference to the Subscription Agreement, or that provision, as
amended by this Amendment Agreement.

 
 
4

--------------------------------------------------------------------------------

 
 
4.
OTHERS

 
4.1
Hong Kong law shall govern this Amendment Agreement and all documents delivered
pursuant hereto without regard to principles of conflicts of law.

 
4.2
The provisions of clauses 7 to 19 of the Subscription Agreement shall apply to
this Amendment Agreement as if set out herein.

 
 
IN WITNESS whereof this Amendment Agreement has been executed as a deed on the
day and year first above written.
 
 
5

--------------------------------------------------------------------------------

 
 
Signed by POWIN CORPORATION
             
By:
               
Name:
Joseph Lu
       
Title:
President & CEO
         
Signed by POWIN ENERGY CORPORATION
             
By:
               
Name:
Nicholas I. Goyak
       
Title:
Secretary
 

 
 
 
 
 
 
Signed by SF SUNTECH INC.
             
By:
               
Name:
         
Title:
   



 
6

--------------------------------------------------------------------------------